Citation Nr: 0802385	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  03-15 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
disabling for peripheral neuropathy left lower extremity.

2.  Entitlement to an initial rating in excess of 40 percent 
disabling for peripheral neuropathy right lower extremity.

3.  Entitlement to an initial rating in excess of 30 percent 
disabling for peripheral neuropathy left upper extremity.

4.  Entitlement to an initial rating in excess of 40 percent 
disabling for peripheral neuropathy right upper extremity.

5.  Entitlement to a rating in excess of 70 percent disabling 
for post-traumatic stress disorder (PTSD).

6.  Entitlement to an effective date prior to March 6, 2001 
for service connection for diabetes mellitus, type II.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Petersburg, Florida, which granted service connection for 
peripheral neuropathy affecting all upper and lower 
extremities and assigned initial ratings of 10 percent for 
peripheral neuropathy of the left lower extremity, 10 percent 
for peripheral neuropathy of the right lower extremity, 0 
percent for peripheral neuropathy of the left upper extremity 
and 20 percent for peripheral neuropathy of the right upper 
extremity.  Also appealed was the portion of this rating 
decision which denied a rating in excess of 50 percent 
disabling for PTSD and denied entitlement to an effective 
date prior to March 6, 2001 for service connection for 
diabetes mellitus, Type 2.  

While the appeal was pending the RO in a February 2006 rating 
decision granted increased initial ratings for all peripheral 
neuropathy affecting the upper and lower extremities, 
assigning initial ratings of 40 percent, 40 percent and 40 
percent for peripheral neuropathy of the right lower 
extremity, left lower extremity, and right upper extremity.  
An initial 30 percent rating was granted for the peripheral 
neuropathy of the left upper extremity.  This rating also 
granted a 70 percent rating for PTSD from the date of the 
original increased rating claim.  The issues have been 
recharacterized to reflect these increases. 


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal of 
entitlement to an initial rating in excess of 40 percent 
disabling for peripheral neuropathy left lower extremity, the 
veteran withdrew his appeal. 

2.  Prior to the promulgation of a decision in the appeal of 
entitlement to an initial rating in excess of 40 percent 
disabling for peripheral neuropathy right lower extremity, 
the veteran withdrew his appeal. 

3.  Prior to the promulgation of a decision in the appeal of 
entitlement to an initial rating in excess of 30 percent 
disabling for peripheral neuropathy left upper extremity, the 
veteran withdrew his appeal. 

4.  Prior to the promulgation of a decision in the appeal of 
entitlement to an initial rating in excess of 40 percent 
disabling for peripheral neuropathy right upper extremity, 
the veteran withdrew his appeal. 

5.  Prior to the promulgation of a decision in the appeal of 
entitlement to a rating in excess of 70 percent disabling for 
PTSD, the veteran withdrew his appeal. 

6.  Prior to the promulgation of a decision in the appeal of 
entitlement to an effective date prior to March 6, 2001 for 
service connection for diabetes mellitus, type II, the 
veteran withdrew his appeal. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of 
entitlement to an initial rating in excess of 40 percent 
disabling for peripheral neuropathy left lower extremity.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b),(c) (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of 
entitlement to an initial rating in excess of 40 percent 
disabling for peripheral neuropathy right lower extremity.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b),(c) (2007).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of 
entitlement to an initial rating in excess of 30 percent 
disabling for peripheral neuropathy left upper extremity.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b),(c) (2007).

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of 
entitlement to an initial rating in excess of 40 percent 
disabling for peripheral neuropathy right upper extremity.  
38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) 
(2007).

5.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of 
entitlement to a rating in excess of 70 percent disabling for 
PTSD.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b),(c) (2007).

6.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of 
entitlement to an effective date prior to March 6, 2001 for 
service connection for diabetes mellitus, type II.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b),(c) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. 
§ 20.204(c).

Concerning the issues of entitlement to increased initial 
evaluations for peripheral neuropathy affecting the left and 
right upper and lower extremities, entitlement to an 
increased evaluation for PTSD and entitlement to an earlier 
effective date for service connection for diabetes mellitus, 
type II, (hereinafter referred to as all enumerated issues on 
appeal), the veteran timely perfected his appeal as to these 
issues with the timely submission of a substantive appeal in 
June 2003.    

Prior to the promulgation of a Board decision in this matter, 
the veteran submitted a letter dated in November 2007 stating 
that "with the grant of individual unemployability, P&T, 
rating decision dated 6/23/03, I withdraw any and all issues 
on appeal with the Veterans Administration."  The document 
is signed by the veteran.  A January 2008 statement from his 
representative entitled "motion to withdraw claim" 
confirmed the veteran's submission of his letter requesting 
to have his claims pending before the Board withdrawn.  

Hence, the veteran withdrew his appeal as to all enumerated 
issues on appeal.  

As the appellant has withdrawn his appeal as to all 
enumerated issues on appeal, there remain no allegations of 
errors of fact or law for appellate consideration concerning 
these issues.  The Board therefore has no jurisdiction to 
review these issues.


ORDER

The claim for entitlement to an initial rating in excess of 
40 percent disabling for peripheral neuropathy left lower 
extremity is dismissed.

The claim for entitlement to an initial rating in excess of 
40 percent disabling for peripheral neuropathy right lower 
extremity is dismissed.

The claim for entitlement to an initial rating in excess of 
30 percent disabling for peripheral neuropathy left upper 
extremity is dismissed.

The claim for entitlement to an initial rating in excess of 
40 percent disabling for peripheral neuropathy right upper 
extremity is dismissed.

The claim for entitlement to entitlement to a rating in 
excess of 70 percent disabling for PTSD is dismissed.





The claim for entitlement to an effective date prior to March 
6, 2001 for service connection for diabetes mellitus, type II 
is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


